                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTHONY JAMES SMITH,                                )
                                                    )
                          Petitioner,               )
                                                    )
                     v.                             )      1:19CV1196
                                                    )      1: 18CR298-1
UNITED STATES OF AMERICA,                           )
                                                    )
                       Respondent.                  )


                                             ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on December 13, 2019, was served on the parties

in this action. (ECF Nos. 59, 60.) No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Petition promptly filing a corrected motion on the proper § 2255 forms.

        This, the 8th day of January 2020.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
